Name: Commission Regulation (EEC) No 1250/79 of 26 June 1979 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|31979R1250Commission Regulation (EEC) No 1250/79 of 26 June 1979 fixing countervailing charges on seeds Official Journal L 159 , 27/06/1979 P. 0008 - 0009 Finnish special edition: Chapter 3 Volume 11 P. 0019 Greek special edition: Chapter 03 Volume 25 P. 0168 Swedish special edition: Chapter 3 Volume 11 P. 0019 COMMISSION REGULATION (EEC) No 1250/79 of 26 June 1979 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 234/79 (2), and in particular Article 6 (5) thereof, Whereas Article 6 (3) of Regulation (EEC) No 2358/71 provides that where the free-at-frontier offer price, plus customs duties, for a type of hybrid maize for sowing and coming from a non-member country, is lower than the corresponding reference price, a countervailing charge shall be levied on imports of the hybrid from that country, subject to obligations resulting from binding under GATT ; whereas the countervailing charge is equal to the difference between the reference price and the free-at-frontier price plus customs duties; Whereas the reference prices for the 1979/80 marketing year for hybrid maize for sowing were fixed in Commission Regulation (EEC) No 1249/79 (3); Whereas the free-at-frontier offer prices for each country of provenance are determined using all available relevant information ; whereas such relevant information is defined in Article 1 (1), (2) and (3) of Commission Regulation (EEC) No 1665/72 (4) ; whereas Article 3 of the same Regulation provides that the free-at-frontier offer prices for each country of provenance shall be determined from the most favourable purchasing opportunities for the products in question calculated in accordance with Articles 1 and 2 of the Regulation ; whereas information on offers which have no economic effect on the market in particular because of the insignificant quantities for which they are made are to be disregarded for the purpose of calculating these prices; Whereas pursuant to Article 2 of Regulation (EEC) No 1665/72, an adjustment must be made in the case of price information relating to a stage other than free-at-Community-frontier ; whereas pursuant to Article 4 (2) of that Regulation, the countervailing charge must be amended where a significant variation in the free-at-frontier offer price is recorded; Whereas, as a result of the application of the aforementioned provisions to the information currently available to the Commission, the countervailing charge in respect of certain types of hybrid is to be fixed at the amounts indicated in the Annex to this Regulation; Whereas, consequently, Commission Regulation (EEC) No 68/79 (5), as last amended by Regulation (EEC) No 962/79 (6), which fixed the countervailing charges for the preceding period, should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The countervailing charges on seeds are fixed as shown in the Annex hereto. Article 2 Regulation (EEC) No 68/79 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 34, 9.2.1979, p. 2. (3)See page 6 of this Official Journal. (4)OJ No L 175, 2.8.1972, p. 49. (5)OJ No L 11, 17.1.1979, p. 5. (6)OJ No L 121, 17.5.1979, p. 19. ANNEX Countervailing charge on hybrid maize for sowing >PIC FILE= "T0015920">